J. A04020/16

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                  v.                       :
                                           :
JON LEE,                                   :          No. 1264 WDA 2014
                                           :
                        Appellant          :


           Appeal from the Judgment of Sentence, March 13, 2014,
             in the Court of Common Pleas of Allegheny County
              Criminal Division at No. CP-02-CR-0010514-2012


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., AND SHOGAN, J.


DISSENTING MEMORANDUM STATEMENT BY FORD ELLIOTT, P.J.E.:

FILED: September 7, 2016

      I respectfully dissent, and would affirm both the denial of the motion

to   suppress   and    the   denial   of   decertification   on   the   opinion   of

President Judge Manning.